DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 1/4/2021 (“Jan. Resp.”). In the Jan. Resp., claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,623,580 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
The previously presented double patenting claim rejections have been withdrawn in light of the approved terminal disclaimer filed 1/4/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required. 
Regarding claim 1, the claim is directed to a media processor with a memory storing executable instructions that when executed by a processing system of the media processor cause various functions to be executed. The “providing”, second “receiving”, “invoking”, and “initiating” functions are considered properly supported by the specification; however, the first “receiving” and “communicating” functions are not performed by the media processor, but rather by the residential gateway. See 
Regarding claim 11, the claim is directed to a communication device, such as a POTS phone. See e.g., Specification, Fig. 5. The communication device comprises a memory storing executable instructions that when executed by a processing system of the communication device cause various functions to be executed. The last two functions, that is, the “authenticating” and “after the authenticating …, initiating”, are not performed by a communication device, but rather by the media processor. See Specification, Fig. 5, steps 524, 526, ¶¶ [00047-00048]. Thus, claims 11-15, where claims 12-15 depend from claim 11, recite subject matter and features not having proper antecedent basis in the specification.
Regarding claim 16, the claim is directed to a method with steps virtually identical to the functions of the media processor of claim 1. Each of the steps is performed by “a processing system” that includes a processor. The “providing”, second “receiving”, “invoking”, third “receiving”, “authenticating”, and “initiating” steps are performed by a media processor (i.e., the processing system), and thus, considered properly supported by the specification. However, the first “receiving” and “communicating” steps are not performed by the media processor, but rather by the residential gateway, which would be a different processing system than the media processor. See Specification, Fig. 5, steps 508-510. Since the method requires the same processing system to perform all the steps, but the specification only describes some steps as performed by a media processor and the other performed by a residential gateway, claims 16-20, where claims 17-20 depend from claim 16, recite subject matter and features not having proper antecedent basis in the specification.
While the specification may be amended with the exact scopes of claims 1-20, since they were part of the originally filed application, corresponding drawings would also be needed since the claimed See MPEP § 608.02(d). Should the specification and drawings be amended, care should be taken not to introduce new matter.
Additionally, if the originally filed claims 1-20 are maintained and the specification amended to resolve the objection, the effective filing date of claims 1-20 would be March 10, 2020 because none of the parent applications to which the instant application claims a benefit have sufficient support for the claimed inventions.

Claim Objections
Claims 11-15 are objected to because of the following informalities: Claim 11, at about line 11, should recite “to initiate the outgoing call in the communication device”. Claims 12-15 are also objected to since they depend from claim 11 and do not resolve the issue in claim 11. Appropriate correction is required.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 12 has been amended to recite that the communication device of claim 11 may be “a tablet computer”. This feature lacks proper written description because the communication device of claim 11 has components configured to perform functions associated with a POTS telephone, for example, and functions performed by a media processor. As noted above, there is no single communication device described in the specification as filed that carries out all the claimed functions, thus, there is no support for “a tablet computer” to perform all of the functions as recited in claim 11, from which claim 12 depends.
As a result, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed over the prior art of record; however, the application would not be considered in condition for allowance until the objections to the specification and claims, as presented in this Office action, are resolved. Claim 12 is not indicated as allowable for being rejected under section 112(a) for lack of written description as explained above.
Taking independent claims 1, 11, and 16, none of the prior art of record, alone or when combined, teaches or makes obvious the claimed media processor (claim 1), communication device (claim 11), or method (claim 16). Claim 1 is directed to a media processor comprising at least a memory 
The media processor of claim 1, among other features and limitations as claimed, receives a first message with an identifier of a software application and an IP address associated with the software application, where the software application is executing on a communication device. The media processor then sends a second message to a remote server including the IP address and an IP address associated with the media processor. The remote server sends a message to invoke the software application, and the media processor then invokes (or causes to be invoked) the software application in the communication device so that communication between the media processor and communication device is initiated. 
Claim 11 is directed to a communication device that, among other features and limitations as claimed, receives an indication to initiate an outgoing call. In response, a web server application is initiated with a message sent to a remote server by way of a gateway. The message having an identifier of a software application and an IP address associated with the software application, where the software application is executing on a communication device. The software application is initiated to establish communications between the communication device and a media processor, the communication device is authenticated with the media processor, and media communication is initiated between the communication device and media processor. 
Claim 16 is directed to a method of a processing system that includes a processor. Among other features and limitations as claimed, the method receives a first message with an identifier of a software application and an IP address associated with the software application, where the software application is executing on a communication device. A second message is sent to a remote server including the IP 
In light of the objections to the specification and the reasons for allowance above, attention is brought to previously cited U.S. Pat. Appl. Publ’n No. 2012/0047549, in particular, Fig. 5. The flowchart in Fig. 5 of the ‘549 document is very similar to the flowchart in Fig. 5 of the instant application. The only real difference being that Fig. 5 in the ‘549 document is with respect to a mobile device server (see Fig. 6, mobile device server 604), and Fig. 5 of the instant application is with respect to a POTS telephone. While the claimed inventions are not as specific as Fig. 5 in the instant application (e.g., “communication device”), the claims are also of different scope than both Fig. 5 in the instant application and Fig. 5 in the ‘549 document as explained above with respect to the objection to the specification. Thus, while the ‘549 document is technically prior art (i.e., different inventive entity, but same assignee), the document would not necessarily teach or make obvious the claimed subject matter of the instant application. Nonetheless, the ‘549 document should be taken into consideration when amending claims 1-20 and/or the specification to resolve the issues noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 8,555,332 is the issued patent from the ‘549 document. U.S. Pat. Appl. Publ’n Nos. 2012/0084186, Fig. 8 and 2012/0084342, Fig. 8, each show a virtually identical flowchart to Fig. 5 of the present application, except with differences similar to the ‘549 document. U.S. Pat. Appl. Publ’n No. 2014/0181886 and U.S. Pat. No. 10,349,234 each describe similar subject matter to the claimed invention, and qualify as prior art should the effective filing date of the claimed invention be 3/10/2020, .

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA KADING/        	Primary Examiner, Art Unit 2413